Citation Nr: 1544527	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  05-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 1, 2004 for additional compensation for a dependent child, W. P., based upon school attendance.

(The issue of entitlement to an increased apportionment of the Veteran's VA compensation benefits for dependent child, S. S., is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had more than eight years of active military service, including a period from July 1979 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which added dependent child, W. P., to the Veteran's VA compensation award, effective February 1, 2005.  Subsequently, the RO awarded an earlier effective date of August 18, 2004 in a July 2005 administrative decision for adding W. P. to the VA compensation award, and awarded an effective date of February 1, 2004 in an August 2005 administrative decision.   

Jurisdiction over this case was subsequently transferred to the Albuquerque, New Mexico RO.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were first rated as at least 30 percent disabling effective November 30, 2001.

2.  The Veteran's son, W. P., began attending college in June 2003 after his 18th birthday.

3.  A claim for additional compensation based on W. P.'s school attendance was received on January 25, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2004, for additional compensation for a dependent child, W. P., based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.1, 3.31, 3.57, 3.102, 3.400, 3.503, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

As explained below, in the present case there is no legal basis upon which the benefit may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  As such, no further action is required pursuant to the VCAA.

II. Criteria & Analysis

The Veteran believes that an effective date earlier than February 1, 2004 is warranted for additional compensation based on his son, W. P.'s, school attendance.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2014).  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a) (2015).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.  Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).  The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

On August 30, 2002, VA received a VA Form 21-868c, Declaration of Status of Dependents, from the Veteran with a birth certificate for his minor child, W. P., who was 17 years old at the time.  In a September 18, 2002 letter, the Waco RO notified the Veteran that his dependency claim was denied because his combined VA compensation rating was 20 percent, and a veteran must be rated 30 percent or more to be eligible to receive additional compensation for dependents.  

The Veteran was awarded a 20 percent disability rating for residuals of a right ankle fracture in a September 23, 2002 rating decision, resulting in a combined rating of 40 percent effective November 30, 2001.  An October 2002 letter to the Veteran enclosed a copy of the rating decision and other VA forms, including VA Form 21-8764 (Disability Compensation Award Attachment: Important Information), which included information about receiving additional compensation for dependents, including unmarried children under 18 or under 23 if attending an approved school.  No further communication was received from the Veteran until July 2004 when he claimed entitlement to an increased disability rating for a left index finger disability.

A December 2004 rating decision increased the assigned rating for a left index finger disability to 10 percent disabling, resulting in a combined rating of 50 percent effective July 20, 2004.  Again, the RO enclosed a copy of the rating decision and VA forms, including VA Form 21-8764, Disability Compensation Award Attachment: Important Information, with a separate letter the same month.  A December 2004 report of contact reflects that VA personnel left a message for the Veteran to call to update the status of his dependents, if any.

On January 14, 2005, the Veteran's representative notified VA that the Veteran had contacted the office to advise VA of a change of address.

On January 25, 2005, the RO received the Veteran's VA Form 21-674, Request for Approval of School Attendance, for his son, W. P., identifying a January 2005 beginning date of the regular term, a May 2005 expected start date, and a December 2007 graduation date.  The claim was received with a January 25, 2005 cover letter from the Veteran's representative.  A birth certificate of record shows W. P. was born in April 1985; thus, he was 18 years old in April 2003.  A February 2005 email from the Veteran to his representative indicates that the Veteran's son had been a university student for two years.  A February 2005 report of contact details that VA personnel confirmed with a university registrar that W. P. was attending classes toward a four-year degree.  The Veteran was notified in February 2005 that his compensation award had been amended to include additional compensation for his dependent child, W. P., effective February 1, 2005, based on a school commencement date of January 18, 2005.

In his March 2005 notice of disagreement, the Veteran stated that on February 2, 2004 he submitted a copy of his son's attendance record dated from June 2003 through February 2005.  He asserted that the increased compensation should have started in June 2003 or when he was granted 30 percent service connected disability.  In separate correspondence the same month, he asserted that the dependency payments should have been retroactive to December 2003 when he was awarded 30 percent disability.

An April 2005 certification of school attendance indicated that W. P. continued to attend school and identified the expected graduation date in May 2007.  In June 2005 correspondence, the university provided dates of attendance for the Veteran's son with the following commencement dates of each semester: June 9, 2003; August 25, 2003; January 20, 2004; August 23, 2004; and January 18, 2005.

In the July 2005 administrative decision, the RO explained that the Veteran's son was added to his award effective August 18, 2004, which was the earliest date of commencement of the course for which VA could pay benefits based on the January 25, 2005 receipt of claim.  Then, in the August 2005 administrative decision, the RO explained that the Veteran's dependent was added to the award effective from the commencement date of January 20, 2004, with an effective payment date of the first day of the month following the effective date, or February 1, 2004.

The Board has considered the Veteran's assertions and finds that an effective date earlier than February 1, 2004 is not warranted for additional compensation based on school attendance.  Although W. P. began attending college in June 2003 within one year of his 18th birthday, the Veteran did not file a claim or otherwise notify VA until January 25, 2005, or more than one year and seven months after W. P. commenced his course of study.  Though he claims that he notified VA of his son's school attendance in February 2004, this claim is not credible.  There is no record of such in the virtual claims file.  The Veteran was asked after each rating decision awarding an increased rating for updated dependents information and did not reply.  Updated information was only received after VA called the Veteran in December 2004 requesting it.  As a result, neither applicable criterion for additional compensation for a child based on school attendance is met.  38 C.F.R. § 3.667(a)(1), (2).

The pertinent regulation allows for payment from the commencement of the course of instruction if the claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  It appears that the RO used the date VA received notice of an address change, January 14, 2005, to calculate the effective date for adding W. P. to the Veteran's award.  However, VA Form 21-674 was received on January 25, 2005, which is more than one year after the January 20, 2004 semester commencement period, the February 1, 2004 effective date for adding dependent, W. P..  Nevertheless, the Board will not disturb the favorable effective date of February 1, 2004, which was assigned in error, for adding dependent W. P. to the Veteran's award.

An effective date earlier than February 1, 2004 for the payment of additional compensation for a dependent child based upon school attendance is precluded by law.  See 38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.31, 3.401, 3.403; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).


ORDER

An effective date prior to February 1, 2004 for additional compensation for a dependent child based upon school attendance is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


